IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-51046
                           (Summary Calendar)



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

FELIPE ZARAGOZA; RICARDO BRIBIESCA,

                                                 Defendants-Appellants.

                         - - - - - - - - - -
            Appeals from the United States District Court
                  for the Western District of Texas
                         (SA-95-CR-171-3-EP)
                         - - - - - - - - - -
                           November 1, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Felipe Zaragoza and Ricardo Bribiesca

appeal from the sentences that they received on remand. Appellants

argue    that   the   district   court   erred    in   applying   the   money

laundering guideline, U.S.S.G. § 2S1.1, rather than the fraud

guideline, U.S.S.G. § 2F1.1, in determining their sentences for

their money laundering convictions.         This issue is barred by the

“law of the case” doctrine.        United States v. Becerra, 155 F.3d
740, 752 (5th Cir. 1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Bribiesca argues that the district court erred in finding that

he was not entitled to an adjustment for his minor role pursuant to

U.S.S.G. § 3B1.2, erred in failing to make a sufficient fact-

finding on the matter, and erred in the manner in which it ordered

restitution in his case.   These issues are beyond the scope of this

court’s remand order.   United States v. Marmolejo, 139 F.3d 528,

530-31 (5th Cir.), cert. denied, 525 U.S. 1056 (1998).

     The judgment of the district court is affirmed.

AFFIRMED.




                                  2